DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with H. Kenneth Prol on 3/24/2022.
The application has been amended as follows: 

8. (Currently Amended) An information handling system operating a wireless signal based location security system, comprising: 
firmware of the information handling system initiating a boot process of the information handling system; 
a processor executing instructions of a location fingerprint system detecting time of flight (TOF) signal distance between the information handling system and a plurality of address-identified wireless local area network (WLAN) access points and received 
the processor determining a secured perimeter via the location fingerprint system relative to the plurality of address-identified WLAN access points; and 
the firmware completing the boot process of the information handling system, if the location fingerprint is within a range of a previously determined location fingerprint indicating the information handling system is located within the secured perimeter, and establish a wireless link to a secure network via one of the plurality WLAN access points. 11. (Currently Amended) The information handling system of claim 8 further comprising: a network interface device establishing [[a]] the wireless link to [[a]] the secured network via one of the plurality of WLAN access points upon determination that the information handling system location fingerprint is located within the secured perimeter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115